Broyles, C. J.
1. Under repeated rulings of this court and of the' Supreme Court, the judgment upon a demurrer to a defendant’s plea is not a final judgment, .and a bill of exceptions complaining only of such a judgment is prematurely brought and will be dismissed. In the instant case the only assignment of error in the bill of exceptions is upon the overruling of a general demurrer to a portion (a counterclaim) of the defendant’s plea, and the bill of exceptions must be dismissed.
2. Under the facts of the case the request of counsel for the plaintiff in error that they be allowed to file as exceptions pendente lite the copy of the bill of exceptions of file in the office of the clerk of the lower court is granted.

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.